In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-280 CV

____________________


IN THE MATTER OF M.O.H.




On Appeal from the 317th District Court
Jefferson County, Texas

Trial Cause No. C-10012-J




MEMORANDUM OPINION 
	The trial court found M.O.H. committed the felony offense of burglary of a habitation
on two occasions, found a history of running away made M.O.H. likely to abscond, found
M.O.H. has not responded to parental attempts to provide supervision, found M.O.H. is
currently on probation for burglary of a habitation and burglary of a building, found M.O.H.
to be a delinquent juvenile in need of rehabilitation, and committed M.O.H. to the Texas
Youth Commission for an indeterminate time not to exceed his twenty-first birthday.  The
record reflects M.O.H. committed the offenses the first and second days after being placed
on probation for burglary.  
	After perfecting appeal, appointed counsel filed a brief asserting that the appeal is
frivolous.  The brief complies with the requirements of Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and In re D.A.S., 973 S.W.2d 296 (Tex. 1998).  On
February 9, 2006, we granted M.O.H. and his mother an extension of time in which to file
a pro se brief.  No pro se brief has been filed.
	We have carefully reviewed the record and counsel's brief, and we find no arguable
error requiring us to order appointment of new counsel.  Accordingly, we affirm the trial
court's judgment.
	AFFIRMED.
 
								____________________________
								        DAVID GAULTNEY
									         Justice
 

Submitted on May 22, 2006
Opinion Delivered June 1, 2006
Before Gaultney, Kreger, and Horton, JJ.